MARKS, J..
The clerk's transcript in this case was filed with the clerk of this court on May 1st, and the reporter’s transcript on June 6, 1933. The case was placed on the calendar of July 11, 1933, and at that time an order was made giving appellant ten days from that date within which to file his opening brief. As the appellant has filed no brief the case was ordered submitted on August 8, 1933. The appellant having failed to make any appearance before this court, the judgment is affirmed under the provisions of section 1253' of the Penal Code.
Barnard, P. J., and Jennings, J., concurred.